TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 20, 2016



                                      NO. 03-16-00119-CR


                                  Benjamin Bustos, Appellant

                                               v.

                                  The State of Texas, Appellee




        APPEAL FROM 147TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order to withdraw funds signed by the district court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.